Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election 
Applicant’s election without traverse of group I, claims 1-4, 10-13, and 15-17 in the reply filed on 03/09/20 is acknowledged.  Claims 5-9 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/20.

Claim Rejections 35 USC 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshna et al. (US2016/0376322). 
Krishna teaches that the PA peptide is a scrambled peptide derived from human astrovirus protein, called CP1, which are also known as PIC1 Peptide Inhibitors of Complement C1 [0019]. This reference teaches PIC1 peptides, SEQ ID NOs: 3-47, for treating systemic lupus erythematosus (SLE) [0045; 0149].  This reference teaches that the disclosed peptide compounds can be used to block C1q binding to C1q receptors, including calreticulin/cC1qR and used to 
The difference between the prior art and the instant claims is that the prior art does not specifically teach that the peptide was administered to a subject having SLE.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the compound of Krishna and administered it to a subject having SLE because Krishna teaches that as one such disease that can be treated with PIC1 peptides. As such, there is a reasonable expectation of success that subjects having SLE can be effectively treated with PIC1 peptides, as they are known to be effective in activating the complement system. 
Claims 1-2, and 15-20 are met because the same peptide and disease are taught, and Krishna teaches that the effective dosage in in the range of .1mg/kg to 160mg/kg and rats were administered effective dosages of 40mg/kg, which falls within the claimed dosage range. Claim 3 is met because the same compound is being administered to the same patient class. Despite the lack of teaching of inhibiting NET formation, this mechanism is inherent to the function of the peptide in vivo. Claim 4 is met because the peptides are derrived from the Astrovirus [0007]. 
As to claim 20, the MPEP states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 
Therefore, the claimed dosages are rendered obvious.

Response to Arguments/Remarks
Applicants have submitted the claimed dosage of 4mg/kg to 80mg/kg is the therapeutically effective range for P1C1 to treat SLE, which is not disclosed by Krishna. This is found unpersuasive, as SLE is treated by the same C1q mechanism and Krishna discloses dosages in that range being effective for the same mechanism. Applicants have submitted that there was a significant, dose-dependent decrease in MPO that was previously not recognized by the prior art. Although Krishna does not have in vivo data for treating SLE, the reference does 
    PNG
    media_image1.png
    364
    505
    media_image1.png
    Greyscale
(Fig. 42)
The prior art reference teaches treating SLE with the same dosage range as currently claimed to achieve the same MPO activity decrease. The underlying mechanisms are the same (PMPO activity) and the dosages are overlapping, in addition to the motivation to treat SLE discussed, as this condition was specifically stated as treatable with P1C1. 
The above rejection meets the standard for obviousness, which does not require that the prior art teach an in vivo study. The range taught by the prior art falls directly within the claimed ranges of dosages, and the same dosage-dependent activity is establish for MPO. This renders the results not unexpected for a similar activity with similar dosages. As such, adjusting the effective dosage for a disease that was known to be treatable by altering the activity (MPO) that was known to treat it does not make a contribution over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654